ALLREAD, J.
According to the testimony of the defendant he was acting merely as a friend in suggesting this plan to the complainant. We cannot escape the conclusion that this note is in fact, under the circumstances here, a statement tending to show guilt of the defendant and is sufficient to require this Court to reverse the judgment on that ground. We cannot conceive of the defendant writing this note if he was in fact innocent and cannot conceive that he would undertake the responsibility which he must have known he was assuming by having the complainant follow the directions therein contained. He must have known that he was advising a course, which, if carried out, would make him, along with the complainant, guilty of a serious offense against the laws of the state. Analyzing this statement and especially the last clause, we cannot escape the conclusion that the defendant in writing the note admitted that he was in the confidence of the complainant and must thereupon have been responsible for the complainant’s trouble.
We have reached the conclusion that in view of this testimony this Court is bound to hold that the verdict of the jury and judgment of the trial court are contrary to the manifest weight of the evidence.
The judgment of the trial court must, therefore, be reversed and the cause remanded for a new trial.
Kunkle, PJ, and Hornbeck, J, concur.